Citation Nr: 1438951	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder as secondary to spondylolisthesis of the lumbosacral spine at L5-S1.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a disability rating higher than 40 percent for spondylolisthesis of the lumbosacral spine at L5-S1.

5.  Entitlement to a disability rating higher than 10 percent for residuals of right knee injury.

6.  Entitlement to a disability rating higher than 10 percent for residuals of left knee injury.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 1972 and from February 1976 to January 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's claim for service connection for a bilateral hip disorder, as well as his claims for increase for his service-connected lumbosacral spine and knee disorders and his claim for entitlement to a TDIU.  

In September 2012, the Board remanded the Veteran's claims.  The Board instructed the agency of original jurisdiction (AOJ) to obtain updated records of the Veteran's VA treatment as well as records of his award of disability benefits from the Social Security Administration (SSA), obtain VA examination and medical nexus opinions, and then re-adjudicate the remanded claims.  The AOJ obtained the identified records and scheduled the Veteran for VA examinations, which were conducted in October 2012.  The AOJ then issued the Veteran a rating decision and supplemental statement of the case (SSOC) in March 2013, in which it denied the Veteran's claims.  In addition, in the March 2013 rating decision, the AOJ granted the Veteran service connection for radiculopathy of the right and left lower extremities, assigning a 10 percent disability rating for each lower extremity.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claims for higher ratings for his service-connected radiculopathy of the right and left lower extremities emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The decision below addresses the Veteran's claims for increased ratings for his service-connected lumbosacral spine and knee disorders, as well as his claim for entitlement to a TDIU.  The remaining issues on appeal are addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis of the lumbosacral spine at L5-S1 have been manifested by flexion of the lumbar spine no worse than 30 degrees, even when pain is taken into consideration; no ankylosis of the spine has been shown.

2.  The Veteran's residuals of right knee injury has been manifested by subjective complaints of pain, stiffness, instability, and weakness; objective findings reflect pain on motion and disability tantamount to motion limited to no worse than 0 degrees of extension and 85 degrees of flexion.

3.  The Veteran's residuals of left knee injury has been manifested by subjective complaints of pain, stiffness, instability, and weakness; objective findings reflect pain on motion and disability tantamount to motion limited to no worse than 0 degrees of extension and 80 degrees of flexion.

4.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for spondylolisthesis of the lumbosacral spine at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5239 (2013).

2.  The criteria for a disability rating higher than 10 percent for service-connected residuals of right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2013).

3.  The criteria for a disability rating higher than 10 percent for service-connected residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2013).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through an August 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the August 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2006 notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the August 2006 notice letter.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Extensive records of the Veteran's post-service treatment are of record, as are records of his award of SSA disability benefits.  In addition, the Veteran was afforded VA examinations in September 2006, March 2007, and October 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his spondylolisthesis of the lumbosacral spine at L5-S1 and his bilateral knee disorders have been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.  The Veteran also contends that he is unable to work due to his service-connected disorders and is thus entitled to a TDIU.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in September 2006, March 2007, and October 2012, as well as records of the Veteran's ongoing treatment with private and VA treatment providers.  At the September 2006 examination, the Veteran complained of pain in his low back and knees that flared up with prolonged sitting or standing or any physical activity.  Specifically regarding his spine, the Veteran complained of numbness in his lower extremities, as well as stiffness, weakness, spasms and pain aggravated by prolonged sitting or standing.  Physical examination revealed flexion of the lumbosacral spine to 60 degrees on repetitive-motion testing, with pain throughout the range of motion.  Neurological examination was normal.  Regarding his knees, the Veteran complained of pain in the joints bilaterally.  Range-of-motion testing revealed motion from 0 to 140 degrees bilaterally, with pain throughout the range of motion.  No instability was noted in either knee.  No ankylosis was found in any joint.  Radiological study showed lumbosacral malalignment secondary to L5 pars defects, but no abnormalities of the knees were noted.  The examiner diagnosed the Veteran with spondylolisthesis of the lumbar spine and bilateral knee strain and concluded that he is "unemployable for physical and sedentary work" due to his service-connected lumbosacral and knee disabilities.  

The Veteran again underwent VA examination in March 2007.  At that time, he complained of being unable to stand or walk for any length of time without increasing pain in his back and knees.  He also complained of pain and aching in his hips bilaterally, as well as intermittent tingling in his leg and toes.  Specifically regarding his spine, the Veteran complained of numbness in his lower extremities, as well as stiffness, weakness, and pain aggravated by prolonged sitting or standing.  Physical examination revealed flexion of the lumbosacral spine to 70 degrees on repetitive-motion testing, with pain beginning at 42 degrees.  Neurological examination revealed some decreased sensation in the lower extremities.  Regarding his knees, the Veteran complained of pain in the joints bilaterally.  Range-of-motion testing revealed motion from 0 to 130 degrees on the right and 0 to 134 degrees on the left, with pain at the endpoints of motion.  No instability was noted in either knee.  No ankylosis was found in any joint.  Radiological study showed spondylolisthesis of L5 on S1 with pars defect and minor degenerative changes, but no abnormalities of the knees or hips were noted.  The examiner diagnosed the Veteran with chronic low back and bilateral knee strain.  No hip disorder was diagnosed.  The examiner found the Veteran to be unable to engage in "any significant active work performance as well as sedentary work" due to his service-connected low back disorder.   

Pursuant to the Board's September 2012 remand, the Veteran was again provided VA examination in October 2012.  At the examination for his spine, he complained of constant back pain that increased with bending, walking, and climbing stairs as well as radiating pain, numbness, and tingling into his feet.  Range-of-motion testing found the Veteran to have flexion of the thoracolumbar spine to 30 degrees, with pain on motion.  The examiner diagnosed the Veteran with spondylolisthesis of the lumbar spine with mild bilateral radiculopathy and found him to be able to engage in sedentary employment.  Examination of the Veteran's knees revealed range of motion from 0 to 85 degrees on the right and from 0 to 80 degrees on the left, with pain throughout motion.  No instability was noted in either knee on multiple stability tests.  The Veteran complained of constant pain in the knees that worsened with activity.  The examiner diagnosed the Veteran with bilateral knee tendonitis.   

Records of the Veteran's ongoing treatment with private and VA treatment providers reflect that he has consistently sought treatment for his low back and knee problems in the years since his claim was filed.  Private treatment records from May 2006 reflect flexion of the thoracolumbar spine to 45 degrees; a May 2009 treatment note shows flexion to 52 degrees, although no repetitive-motion testing or notations of pain on movement were recorded at those visits.  Multiple radiological and MRI studies confirm a diagnosis of spondylolisthesis at L5-S1, and the Veteran was noted at a September 2008 private treatment note to be an unsuitable candidate for rehabilitation or retraining due to a finding that his spine and knee disorders are "chronic disabling."  The Veteran was awarded SSA disability benefits in February 2010 due to his lumbosacral spine disorder.  He has contended on multiple occasions that he has constant pain in his low back and knees that renders him unable to work, including in sedentary occupations.

The Veteran's service-connected spondylolisthesis of the lumbosacral spine at L5-S1 is rated under Diagnostic Code 5239, governing spondylolisthesis, under which the disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (Although the originating agency has awarded a separate compensable rating for radiculopathy of the right lower extremity as a result of the service-connected arthritis of the lumbar spine, the Veteran has not disagreed with the rating assigned.  Consequently, the Board has limited its decision to the rating for the spine itself.)

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Upon review of the evidence, the Board finds that a rating higher than 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  In this connection, the Board notes that the Veteran's service-connected spondylolisthesis of the lumbosacral spine at L5-S1 has been manifested by disability equating to no worse than a limitation on the range of motion consisting of flexion to no worse than 30 degrees, even when pain on motion is taken into consideration as per DeLuca, supra.  Ratings of 50 percent and 100 percent ratings are not warranted because the Veteran does not experience ankylosis of his spine.  In particular, each VA examiner has found the Veteran not to have ankylosis, and no private or VA treatment providers have made any such findings in his treatment records.  Therefore, the Board finds that a rating higher than 40 percent for service-connected spondylolisthesis of the lumbosacral spine at L5-S1 is not warranted.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5239 (2013).

In reaching this decision, the Board acknowledges that the VA examiners have observed the Veteran to have pain throughout the range of motion on repetition and to report flare-ups that caused increased pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5239; DeLuca, 8 Vet. App. at 204-07.  As discussed above, however, the functional impact of the Veteran's low back disability has been considered by his VA examiners, and when reporting the loss experienced by the Veteran there has been no indication that his ability to function is limited beyond the limits of motion specifically described in the September 2006, March 2007, and October 2012 VA examination reports.  The evidence also reflects that the VA examiners considered the Veteran's pain on motion, including repetitive motion, when reporting on the range of motion of his lumbar spine.  As such, there is simply no indication that the Veteran's disability, even with consideration of flare-ups due to pain, would approximate a 50 percent rating for unfavorable ankylosis of thoracolumbar spine, or for unfavorable ankylosis of the entire spine at any point during the appeal period.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (when receiving the maximum rating for limitation of motion, further analysis under DeLuca is not required).  The Board acknowledges the Veteran's statements to the effect that his lower back disorder causes him pain and functional impairment, especially when the disability flares up.  Here, however, the Board finds that the current 40 percent rating takes into consideration any interference with the Veteran's overall function of his lumbar spine due to his service-connected spondylolisthesis of the lumbosacral spine at L5-S1, including both pain on motion and flare-ups of the disability.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The Board also notes, as discussed above, that there is no evidence that the Veteran's spondylolisthesis of the lumbosacral spine at L5-S1 has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further acknowledges the Veteran's contentions of experiencing radiating pain and numbness into his lower extremities.  However, the Veteran is currently service connected for lumbar radiculopathy of the lower extremities bilaterally; no other neurological disorder has been diagnosed at any time during the appeal period.  (Claims for initial ratings in excess of 10 percent for lumbar radiculopathy of the right and left lower extremities are addressed in the remand that follows this decision below.)  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Most recently, testing of the Veteran's lumbar spine in October 2012 revealed flexion of the lumbar spine to 30 degrees with pain on motion.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar spine under Diagnostic Codes 5239, that any such pain and its effect on the Veteran's range of motion is contemplated in the rating currently assigned.  Therefore, the Board does not find that a disability rating higher than the 40 percent currently assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

Turning to an evaluation of the Veteran's knee disabilities, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, weakness, and instability in his knees, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the examiners' consideration of the Veteran's reported history of pain, weakness, instability, and stiffness.  The Board notes, however, that the September 2006, March 2007, and October 2012 VA examiners found that the Veteran's range of motion of the knees was flexion to no worse than 85 degrees on the right and 80 degrees on the left, with extension to 0 degrees bilaterally.  No subluxation, dislocation, or instability has been noted in either knee at any examination; in particular, the VA examiners conducted multiple tests of the stability of the Veteran's knees and found them to be completely stable.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 10 percent for residuals of right and left knee injuries at any time during the appeal period.  In reaching this decision, the Board observes that range-of-motion testing shows that, for the entirety of the appeal period, the Veteran's flexion and extension levels do not result in a level of disability warranting a rating higher than the 10 percent assigned, even when pain on motion is taken into consideration.  As noted above, at the October 2012 VA examination, the Veteran demonstrated flexion to 85 degrees on the right and to 80 degrees on the left, with full extension bilaterally.  Earlier VA examinations in September 2006 and March 2007 revealed even wider ranges of flexion of the knees, with full extension.  These findings do not approximate the compensable levels for limitation of motion of the knee (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran has complained of pain, stiffness, and weakness of his knees, there is no evidence to suggest that he has displayed functional losses of his knees tantamount to a compensable level of limited motion at any time during the appeal period.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's residuals of right knee and left knee injuries have not been so disabling as to approximate the level of impairment required for assignment of a higher rating for either knee under the limitation-of-motion criteria.  

Further, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's residuals of injuries of the right and left knees have been so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent currently assigned to each knee.  Specifically, the Board finds that a higher rating is not warranted based on subluxation or lateral instability for either knee at any point during the claim period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, despite the Veteran's repeated complaints of instability in his knees, no instability of either knee has been identified on physical examination at any time.  No instability has been noted by any VA examiner or at any VA treatment visit, including in particular at the September 2006, March 2007, and October 2012 VA examinations, at which examiners conducted multiple tests of the knee specifically designed to identify any instability in the joints.  No instability was found at any of those tests in the Veteran's knees.  Therefore, the Board does not find that a separate disability rating is warranted for either knee under Diagnostic Code 5257 on account of lateral instability or subluxation.

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 at any time during the appeal period.  As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion has been limited to no worse than 85 degrees on the right and 80 degrees on the left, and his range of extension has been limited to no worse than 0 degrees bilaterally.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the right or left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any point during the appeal period.  As the functional impact of the Veteran's residuals of right and left knee injuries has been considered by the examiners and the 10 percent ratings currently assigned for each knee as discussed above, no separate rating is warranted under Diagnostic Code 5260 or 5261.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected knee disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to his service-connected back or knee disabilities.  In addition, as noted below, the Veteran's claim of entitlement to TDIU is herein granted.  Thus, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected spondylolisthesis of the lumbosacral spine at L5-S1 warrants a disability rating of no more than the 40 percent currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2013).  The Board further finds that the Veteran's service-connected residuals of right and left knee injuries warrant disability ratings of no more than the 10 percent currently assigned for each knee.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).  This is so for the entirety of the appellate period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those currently assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for spondylolisthesis of the lumbosacral spine at L5-S1, currently rated as 40 percent disabling; depression, currently rated as 30 percent disabling; residuals of right and left knee injuries, rated as 10 percent disabling for each knee; lumbar radiculopathy of the right and left lower extremities, rated as 10 percent disabling for each lower extremity; and lipomas, rated as noncompensably disabling.  The Veteran's combined disability rating is 70 percent.  Given the 40 percent rating for spondylolisthesis of the lumbosacral spine at L5-S1, as well as his overall rating of 70 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he was employed as a police officer until his medical retirement in 2006.  He states that he had to take medical retirement from his work because he was unable to continue due to his service-connected spine and knee disabilities.  The evidence also reflects that the Veteran completed college and multiple training courses in police work.

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-in particular, his spondylolisthesis of the lumbosacral spine at L5-S1 and residuals of right and left knee injuries-on his ability to maintain employment.  In that connection, the Board first acknowledges that the Veteran's VA examiner in September 2006 found him to be "unemployable for physical and sedentary work" due to his service-connected lumbosacral and knee disabilities.  Similarly, the March 2007 VA examiner found that the Veteran was unable to engage in "any significant active work performance as well as sedentary work" due to his service-connected low back disorder.  However, the October 2012 examiner noted that although he was precluded from active employment, the Veteran continued to be able to engage in sedentary work due to his service-connected back and knee disabilities.  In addition, the Veteran has stated to VA on multiple occasions that he is unable to work due to his service-connected back and knee disabilities.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges that the October 2012 VA examiners found the Veteran's lumbar spine and knee disorders not to preclude his ability to engage in sedentary employment.  However, the Board finds compelling the findings of the September 2006 and March 2007 VA examiners, both of whom found the Veteran to be unable to work in any active or sedentary capacity due to his service-connected spondylolisthesis of the lumbosacral spine at L5-S1 and residuals of right and left knee injuries.  Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that these service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a disability rating higher than 40 percent for spondylolisthesis of the lumbosacral spine at L5-S1 is denied.

Entitlement to a disability rating higher than 10 percent for residuals of right knee injury is denied.

Entitlement to a disability rating higher than 10 percent for residuals of left knee injury is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claim for service connection for a bilateral hip disorder, as well as the issue of the propriety of the initial ratings for lumbar radiculopathy of the right and left lower extremities.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Regarding the claim for service connection for a bilateral hip disorder, the Board notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2013). This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Veteran has stated that he believes he has a bilateral hip disorder that has been caused or aggravated by his service-connected spondylolisthesis of the lumbosacral spine at L5-S1. The Board notes that the Veteran underwent VA examination in September 2006 and March 2007, at which times no hip disorder was  diagnosed.  However, in an October 2012 VA examination, the Veteran was diagnosed with right hip arthritis by x-ray.  At that time, the examiner opined that the Veteran's complained-of symptoms of radiating pain into his hips and lower extremities was due not to the arthritis but to his service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  However, the examiner failed to offer an etiological opinion as to the diagnosed right hip arthritis.  In particular, the examiner failed to opine as to whether the newly diagnosed right hip disorder has been caused or aggravated by the Veteran's service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  

Thus, the Board finds that additional VA medical opinion is required to address these questions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As there is insufficient competent medical evidence on file to make a decision on this issue, the Board must therefore remand to obtain an additional medical nexus opinion regarding the etiology of the Veteran's claimed bilateral hip disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a bilateral hip disorder as secondary to his service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the physician who offered the October 2012 opinion concerning the Veteran's claimed hip disorder.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records.  The examiner must specifically address the diagnosis of right hip arthritis assigned at the October 2012 VA examination and discuss whether that disorder, or any other diagnosed hip disorder, has been caused or aggravated by the Veteran's service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  Such opinion is needed to fully and fairly evaluate the claims of service connection for a bilateral hip disorder as secondary to spondylolisthesis of the lumbosacral spine at L5-S1.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the October 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.

Regarding the claims for increase, as noted in the Introduction, the AOJ issued a rating decision in March 2013 awarding separate 10 percent disability ratings for lumbar radiculopathy of the right and left lower extremities.  The Veteran was also provided an SSOC in March 2013, in which the AOJ in pertinent part denied the Veteran's claim for increase for his lumbar spine disability.  However, the radiculopathy issues were not addressed in that SSOC.  

Because the claims that were appealed to the Board included an increased disability rating for spondylolisthesis of the lumbosacral spine at L5-S1, and because the AOJ awarded separate disability ratings for right and left lower extremity radiculopathy pursuant to that claim, the question of whether higher ratings should now be assigned for service-connected lumbar radiculopathy of the right and left lower extremities remains on appeal.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013) (when rating any spine disability under the general rating formula, the evaluation must take into account any associated objective neurologic abnormalities).

When additional evidentiary development is undertaken by the AOJ on an issue on appeal, an SSOC is required.  38 C.F.R. § 19.31 (2013).  After awarding the separate ratings in March 2013, the AOJ did not prepare an SSOC as to those issues, and no withdrawal of the appeal of these rating questions was submitted by the Veteran.  Consequently, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file must be referred to the VA examiner who conducted the October 2012 examination.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.  The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's diagnosed right hip arthritis has been caused or chronically worsened by his service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  In rendering this opinion, the examiner must discuss specifically the right hip arthritis diagnosed at the October 2012 VA examination, as well as any other hip disorder deemed to be present.  A detailed explanation for all conclusions reached by the reviewer must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

If the October 2012 examiner is no longer available, or he determines that another examination is necessary to arrive at an opinion, the Veteran should be scheduled for VA examination and advised that failure to appear for an examination as requested, and without good cause, could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner should address the questions presented above.

2.  The adjudicator must ensure that the requested medical opinions comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

4.  The AOJ must issue an SSOC that specifically addresses the ratings for lumbar radiculopathy of the right and left lower extremities that were assigned in the March 2013 rating decision, unless the Veteran is satisfied with the 10 percent ratings assigned.  The pertinent rating criteria should be cited and the evidence addressed in the AOJ's analysis.  The Veteran should be afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


